DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 07/06/2018 are accepted to by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 7 is interpreted under 35 US.C. § 112(f).
Claim limitation “means for selecting the rotation” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “selecting" without 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the “means for selecting the rotation” corresponds to “Component 19 may be of a type that achieves this selective beam rotation by mechanical rotation" appears to correspond to this structure. A specific structure is not provided for the “selection means”. It is unclear whether the recited structure or acts is sufficient for performing the claimed function because it is without reciting sufficient structure to achieve the function.   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The elements “means for selecting the rotation” in claim 7 doesn’t have any corresponding structures in specification or are not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner noted that the specification recite or 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim recite “means for selecting the rotation”.
This unit is shown as rectangle in the figure. It is not clear this unit is hardware or software modules/units. One of ordinary skill in the art would not understand what is claimed when the claim is read in light of the specification. For the purposes of examination, the limitations are being interpreted as disclosed by the prior in record.
Appropriate correction is required.
Claim Objections
Claims 2-7, 9-10 and 12-13 objected to because of the following informalities:  Claims 2-7 recites the limitation "A generator of duality modulated ", claims 9-10 recite “A generator of totally depleted” and claims 12-13 recite “A generator of conventionally” in line 1 of the claims.  Claims need to be changed to: 2-7: "The generator of duality .  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirell et al. (US 9,817,165).

Regarding claim 1. Mirell teaches a generator of duality modulated electromagnetic radiation (refer to US 9,817,165), comprising:
a source providing a coherent linearly polarized electromagnetic radiation source beam having a selected polarization axis (“a radiation source providing a single mono-energetic coherent input beam”, [claim 4]; Fig. 2 shows beam 11; “a single beam of input radiation 11”, [col. 8, line 40], “to produce an increment of duality modulation … 
a polarizer configuration having an input for receiving the source beam (Fig. 2 shows the duality modulation generator component 10 having an input for receiving the source beam radiation 11) and at least one output from which an electromagnetic radiation beam is emitted (Fig. 2 shows output beam 13, [col. 8, line 67-col. 9, line 1]); wherein the selected polarization axis of the beam from the source, relative to the polarizer configuration, imposes a desired duality modulation on the beam emitted from the at least one output of the polarizer configuration (“FIG. 2 shows a typical duality modulation cascade generator”, “cascade generator is comprised of three individual duality modulation generator components”, [col. 8, line 34-36]).
Regarding claim 5, the generator of duality modulated electromagnetic radiation according to claim 1 is rejected (see above).
Mirell teaches the generator of duality modulated electromagnetic radiation according to claim 1.
Mirell further teaches the source radiation polarization axis is in axial alignment with the polarization configuration (Fig. 2, source radiation 11 and duality modulation generator components 10); and 
the polarization configuration provides for at least one interaction of the source beam with a polarizer component that has its polarization axis aligned to that of the source beam (Fig.2, source beam 11, duality modulation generator components 10); and an enriched radiation beam is emitted from the output of a polarizer component for the final such interaction within the polarizer configuration (individual duality modulation 
Regarding claim 6, the generator of duality modulated electromagnetic radiation according to claim 5 is rejected (see above).
Mirell teaches the generator of duality modulated electromagnetic radiation according to claim 5.
Mirell further teaches the maximally achievable enrichment is an increasing function of the multiplicity of said interactions provided by the polarizer configuration (“individual generators as stages in a cascade generator of duality modulated radiation. In essence, the present invention resides in a duality modulation generator comprised of a multiplicity of stages” [col. 1, lines 52-55];,.The discloser “OMEGA..sub.out>1 and the beam is said to be "enriched" when compared to an ordinary beam. Conversely, a beam with n.sub.out<1 is said to be depleted. In comparison to an ordinary beam, the enriched beam is higher in energy relative to probability by a factor of .OMEGA..sub.out>1 and the depleted beam is lower in energy relative to probability by a factor of .OMEGA..sub.out<1” [col. 5, line 59-65], “In any case if .OMEGA..sub.out>1, the output radiation is enriched and the DM is some positive-valued percentage expressing the percent deviation of .OMEGA..sub.out from a normal beam .OMEGA.=1”, [col. 6, line 15-17]) teaches the maximally achievable enrichment is an increasing function of the multiplicity of said interactions)
Regarding claim 14. Mirell teaches a method for generating duality modulated electromagnetic radiation (refer to US 9,817,165), comprising the steps of:
providing a coherent linearly polarized electromagnetic radiation source beam having a selected polarization axis (“a radiation source providing a single mono-energetic coherent input beam”, [claim 4]; Fig. 2 shows beam 11; “a single beam of input radiation 11”, [col. 8, line 40]); 
receiving the source beam at an input to a polarizer configuration (Fig. 2 shows the duality modulation generator component 10 having an input for receiving the source beam radiation 11); and 
emitting from at least one output of the polarizer configuration an electromagnetic radiation beam (Fig. 2 shows output beam 13, [col. 8, line 67-col. 9, line 1]);; wherein 
the selected polarization axis of the source beam, relative to the polarizer configuration, imposes a desired duality modulation on the beam emitted from the at least one output of the polarizer configuration (“FIG. 2 shows a typical duality modulation cascade generator”, “cascade generator is comprised of three individual duality modulation generator components”, [col. 8, line 34-36]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. (US 9,817,165) in view of Mao (US 2007/0116068).

Regarding claim 2, the generator of duality modulated electromagnetic radiation according to claim 1 is rejected (see above).
Mirell teaches the generator of duality modulated electromagnetic radiation according to claim 1.

Mirell doesn’t explicitly teach the source beam is of the single longitudinal mode (SLM) type. 
Mirell and Mao are related to optical devices. 
Mao teaches the source beam is of the single longitudinal mode (SLM) type (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM); having a wavelength range from 760 nm to 790 nm”, [0002]; “laser system for generation of single-longitudinal mode short pulse laser beam”, [0010]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell to include a source beam of a single longitudinal mode (SLM) type as taught by Mao for the predictable result of having a compact Single-Longitudinal-Mode (SLM), having a wavelength range from 760 nm to 790 nm., to use the apparatus for medical diagnosis, environmental chemical monitoring or biology studies, as Mao teaches (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM)  .. having a wavelength range from 760 nm to 790 nm”, [0002]; “a wavelength range from 760 nm to 790 nm is extremely useful for numerous 
Regarding claim 3, the generator of duality modulated electromagnetic radiation according to claim 2 is rejected (see above).
Mirell in view of Mao teaches the generator of duality modulated electromagnetic radiation according to claim 2.
Mirell further teaches the generator of duality modulated electromagnetic radiation, wherein: there are a plurality of interactions (Fig. 2 shows three times transmissions and reflections of a wave packet i.e. three interactions; “Fig. 2 … three transmission grating stages with associated input and output beams”, [col. 6, lines 40-42]); and a corresponding plurality of totally depleted radiation beams are emitted as a result of the plurality of interactions (Fig. 2 shows three individual duality modulation generator components 10, 15, and 18 and plurality of totally depleted radiation beams are emitted as a result of the plurality of interactions). 
Regarding claim 4, the generator of duality modulated electromagnetic radiation according to claim 2 is rejected (see above).
Mirell in view of Mao teaches the generator of duality modulated electromagnetic radiation according to claim 2.
Mirell further teaches the generator of totally depleted duality modulated electromagnetic radiation as defined in claim 2 and further comprising: conventional modulating means, whereby a conventional wave modulation is imposed on said emitted totally depleted duality modulated radiations (“FIG. 2 shows a typical duality 
Regarding claim 8 Mirell teaches (refer to US 9,817,165) a generator of totally depleted duality modulated electromagnetic radiation, comprising:
a source (“a radiation source providing a single mono-energetic coherent input beam”, [claim 4]) providing a single longitudinal mode (SLM) linearly polarized electromagnetic radiation source beam (“Fig. 4B shows beam 11); and 
a polarizer having an input for receiving the source beam and as many as two outputs from which polarized electromagnetic radiation is emitted (Fig. 4A shows input 11 and two outputs 12 and 13); wherein 
the input has as many as two respective polarization axes (Fig. 4A shows beam 11 has as many as two respective polarization axes before it passes 10a at the first input from the bottom); wherein each polarization axis of the input is in common with the polarization axis of the polarized electromagnetic radiation emitted from a respective output (Fig. 4A shows the input is in common with the polarization axis); and wherein one output of the polarizer emits a totally depleted duality modulated electromagnetic radiation beam (Fig. 4A shows the output; “substrate plates physically support the grating lines 10a and both have a common index of refraction n.sub.1 thereby giving the transmission grating 10 the property of bi-directionality of function for duality modulation”, [col. 10, lines 10-13]; “equation (10) it is possible by regression to give an expression for the occupation value of a beam .psi..sub.N-out emerging from the final stage”. “a beam with n.sub.out<1 is said to be depleted” [col. 4, line 66-col. 5, line 2]., 
Mirell doesn’t explicitly teach a source providing a single longitudinal mode (SLM) source beam
Mirell and Mao are related to optical devices. 
Mao teaches the source beam is of the single longitudinal mode (SLM) type (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM); having a wavelength range from 760 nm to 790 nm”, [0002]; “laser system for generation of single-longitudinal mode short pulse laser beam”, [0010]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell to include a source beam of a single longitudinal mode (SLM) type as taught by Mao, for the predictable result of having a compact Single-Longitudinal-Mode (SLM), having a wavelength range from 760 nm to 790 nm., to use the apparatus for medical diagnosis, environmental chemical monitoring or biology studies, as Mao teaches (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM)  .. having a wavelength range from 760 nm to 790 nm”, [0002]; “a wavelength range from 760 nm to 790 nm is extremely useful for numerous industrial and scientific applications ranging from drug screening, medical diagnosis, environmental chemical monitoring, to biology studies. It is the major laser source for Raman spectroscope, and Raman microscope”, [0003].
Regarding claim 9, the generator of totally depleted duality modulated electromagnetic radiation according to claim 8 is rejected (see above).

Mirell further teaches the polarizer is a one-channel polarizer (Fig. 4A shows one input 11), having a single output that has a polarization axis that is orthogonal to the polarization axis of the source beam (Fig. 4A, 12 is orthogonal to beam 11), whereby the configuration of source beam and one-channel polarizer compactly and economically provides a totally depleted electromagnetic radiation beam (Fig. 4A shows two outputs from 10a on the last stage. Mirell teaches “An ordinary beam assigned an .OMEGA.=1 provides a convenient reference level for assessing the function of a duality modulation generator whether it is single stage or cascade … a beam with n.sub.out<1 is said to be depleted” [col. 5, line 55-62], it is possible to have a single output that has a polarization axis that is orthogonal to the polarization axis, depending on n.sub.out; Fig.4A is a compact system).
Regarding claim 11. Mirell teaches (refer to US 9,817,165) a generator of conventionally modulated totally depleted duality modulated electromagnetic radiation, comprising: 
a source (“a radiation source providing a single mono-energetic coherent input beam”, [claim 4];) providing a single longitudinal mode (SLM) linearly polarized electromagnetic radiation source beam (Fig. 2 shows beam 11; “a single beam of input radiation 11”, [col. 8, line 40]); conventional modulating means (Fig. 2 shows the duality modulation generator component 10 having an input for receiving the source beam radiation 11); and a polarizer having a particular polarization axis at an input for receiving the source beam and an output associated with that input from which 
Mirell doesn’t explicitly teach the source provided a beam of the single longitudinal mode (SLM) linearly polarized electromagnetic radiation source beam.
Mirell and Mao are related to optical devices. 
Mao teaches the source beam is of the single longitudinal mode (SLM) type (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM); having a wavelength range from 760 nm to 790 nm”, [0002]; “laser system for generation of single-longitudinal mode short pulse laser beam”, [0010]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell to include the source beam of a single longitudinal mode (SLM) type as taught by Mao for the predictable result of having a compact Single-Longitudinal-Mode (SLM), having a wavelength range from 760 nm to 790 nm., to use the apparatus for medical diagnosis, environmental chemical monitoring or biology studies, as Mao teaches (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM)  .. having a wavelength range from 760 nm to 790 nm”, [0002]; “a wavelength range from 760 nm to 790 nm is extremely useful for numerous .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. in view of Mao as applied to claim 1, and further in view of Weiner et al. (US 2009/0297155). 

Regarding claim 7, the generator of duality modulated electromagnetic radiation according to claim 1 is rejected (see above).
Mirell teaches the generator of duality modulated electromagnetic radiation according to claim 1.
Mirell further teaches for any particular polarization configuration the duality modulation of emitted radiation is over a range from total depletion to the maximally achievable enrichment (Fig.2, source beam 11, duality modulation generator components 10); individual duality modulation generators should respectively be either of the enrichment type or the depletion type [col. 5, lines 12-15], “In any case if .OMEGA..sub.out>1, the output radiation is enriched and the DM is some positive-valued percentage expressing the percent deviation of .OMEGA..sub.out from a normal beam”, [col. 6, lines 15-18])
Mirell doesn’t explicitly teach the source beam is of the single longitudinal mode (SLM) type; and further comprising means for selecting the rotation of the source 
Mirell and Mao are related to optical devices. 
Mao teaches the source beam is of the single longitudinal mode (SLM) type (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM); having a wavelength range from 760 nm to 790 nm”, [0002]; “laser system for generation of single-longitudinal mode short pulse laser beam”, [0010]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell to include a source beam of a single longitudinal mode (SLM) type as taught by Mao, for the predictable result of having a compact Single-Longitudinal-Mode (SLM), having a wavelength range from 760 nm to 790 nm., to use the apparatus for medical diagnosis, environmental chemical monitoring or biology studies, as Mao teaches (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM)  .. having a wavelength range from 760 nm to 790 nm”, [0002]; “a wavelength range from 760 nm to 790 nm is extremely useful for numerous industrial and scientific applications ranging from drug screening, medical diagnosis, environmental chemical monitoring, to biology studies. It is the major laser source for Raman spectroscope, and Raman microscope”, [0003]).
Mirell and Weiner are related to optical devices. 
Weiner teaches means for selecting the rotation of the source beam's input polarization axis relative to the polarizer configuration; and emitted radiation is selectable (“The SLM 240 may be programmed to rotate a linearly x-polarized input to a 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell in view of Weiner to include a means for selecting the rotation of the source beam's input polarization axis relative to the polarizer configuration; and emitted radiation is selectable as taught by Weiner in [0046] for the predictable result of having the capability of programming the SLM to rotate and control as desired and improve the performance of SLM (States between "on" and "off" may be generated as desired, by programming the SLM 240 … It is expected that the performance of SLM devices will improve in response time, resolution and related properties).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. in view of Mao as applied to claim 8, and further in view of Brennesholtz (US 6,674,579). 

Regarding claim 10, the generator of totally depleted duality modulated electromagnetic radiation according to claim 8 is rejected (see above).
Mirell in view of Mao teaches the generator of duality modulated electromagnetic radiation according to claim 8.
Mirell in view of Mao doesn’t explicitly teach the polarizer is a two-channel polarizer, which has first and second separate outputs, and wherein the first output of the polarizer provides a totally depleted electromagnetic radiation beam and, 
Mirell and Brennesholtz are related to optical devices. 
Brennesholtz teaches a two-channel polarizer (“Fig. 1, a two-channel color polarizer device”, [Col. 2, lines 30-32];  “one channel, for example green … the red channel” [col. 3, lines 33-47]), which has first and second separate outputs (Fig. 1 shows green light 17' and red light 18' have separate directions), and wherein the first output of the polarizer provides a totally depleted electromagnetic radiation beam (green light 17 incident on the polarizer 10 emerges with the original polarization from the polarizer 10) and, concurrently, the irradiance of the source beam is entirely removed from the polarizer through the polarizer's second output, thereby eliminating potentially detrimental energy absorption in the polarizer (“green light 17 incident on the polarizer 10 emerges with the original polarization from the polarizer 10. Light where the polarization was rotated (green light 17') is reflected at PBS 15 and is lost to the system, … some green light was lost at the PBS 15 there is now less green light in the image”, [col. 3, lines 33-46]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell in view of Mao to include a two-channel polarizer, which has first and second separate outputs, and wherein the first output of the polarizer provides a totally depleted electromagnetic radiation beam and, concurrently, the irradiance of the source beam is entirely removed from the polarizer through the polarizer's second output, thereby eliminating potentially detrimental energy .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. in view of Mao as applied to claim 11, and further in view of Lefevre et al. (2016/036,3446).

Regarding claim 12, the generator of conventionally modulated totally depleted duality modulated electromagnetic radiation according to claim 11 is rejected (see above).
Mirell further teaches the conventional modulating means is provided to the source, whereby the output of the polarizer emits a conventionally modulated totally depleted duality modulated electromagnetic radiation beam ((“FIG. 2 shows a typical duality modulation cascade generator”, “cascade generator is comprised of three individual duality modulation generator components”, [col. 8, line 34-36]).
Mirell doesn’t explicitly teach the conventional modulating means is provided intrinsically to the source.
Mirell and Lefevre are related to optical devices.
Lefevre teaches use of an intrinsically a polarized source (“source light signal may be polarized either because the light source of the interferometric measurement device is intrinsically a polarized source”, [0119]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell to provide a conventional modulating .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. in view of Mao as applied to claim 11, and further in view of Modlin (US 2003/0205681).

Regarding claim 13, the generator of conventionally modulated totally depleted duality modulated electromagnetic radiation according to claim 11 is rejected (see above).
Mirell further teaches a generator of conventionally modulated totally depleted duality modulated electromagnetic radiation. 
Mirell doesn’t explicitly teach the conventional modulating means is extrinsic to the source, whereby the generator emits a conventionally modulated totally depleted duality modulated electromagnetic radiation beam. 
Mirell and Modlin are related to optical devices.
Modlin teaches the conventional modulating means is extrinsic to the source, whereby the generator emits a conventionally modulated totally depleted duality modulated electromagnetic radiation beam (Extrinsically modulated continuous light sources are especially well suited for frequency-domain measurements”, [0110]).
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell to include * a conventional 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872